Per Curiam.
Walter G. Danker filed in this court a petition for declaratory judgment seeking a determination of the validity of certain Indiana statutes.
The Supreme Court has only such original jurisdiction as the General Assembly may confer. Art. 7, §4 of the Constitution of Indiana. The General Assembly has not conferred original jurisdiction upon this court in actions for declaratory judgments. Spence v. State (1943), 221 Ind. 475, 48 N. E. 2d 459.
Petition dismissed.
Note. — Reported in 138 N. E. 2d 900.